PER CURIAM.
Geralynn Barner appeals after the district court1 dismissed for lack of subject matter jurisdiction her pro se action under the Federal Tort Claims Act. Upon careful de novo review, see Green Acres Enters., Inc. v. United States, 418 F.3d 852, 856 (8th Cir.2005); see also FDIC v. Meyer, 510 U.S. 471, 475, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994), we conclude that the dismissal was proper, see 42 U.S.C. § 7385c; United States v. Demko, 385 U.S. 149, 151, 87 S.Ct. 382, 17 L.Ed.2d 258 (1966); Alexander v. United States, 500 F.2d 1, 2-3 (8th Cir.1974); cf. Woerth v. United States, 714 F.2d 648, 650 (6th Cir.1983). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Beth Phillips, United States District Judge for the Western District of Missouri.